                      UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                              NORTHERN DIVISION

In the Matter of:                                }
MARVIN REX RANKIN, III and                       }   CASE NO. 20-80495-CRJ-11
MARY BETH LEMMOND RANKIN                         }
                                                 }   CHAPTER 11
                       Debtors.                  }


  ORDER: (1) HOLDING GEORGE WAYNE WHITE, CPA AND WWG CPA LLC IN
   CONTEMPT OF COURT; AND (2) SCHEDULING HEARING ON SANCTIONS

       On July 29, 2020, this Court entered an Order on Debtor’s Motion to Compel Turnover,

ECF No. 109, directing George Wayne White, CPA (hereinafter “White”) and WWG CPA LLC

to turnover by August 7, 2020 all tax returns, financial and accounting records, electronic records,

funds held in trust and any other documents belonging to or related to the bankruptcy estates of

Marvin Rex Rankin III, Mary Beth Lemmond Rankin, RWS Charter, LLC, and Bayport

Corporation, LTD.

       On August 11, 2020, the Court entered an Order to Show Cause Why George Wayne

White, CPA and WWG CPA LLC Should Not be Held in Contempt and Sanctions Imposed for

Failure to Comply with an Order Requiring Turnover (hereinafter “Order to Show Cause”), ECF

No. 123, ordering White and an authorized representative of WWG CPA LLC to appear before the

Court on August 24, 2020 and show cause why they should not be held in contempt for knowingly,

intentionally and deliberately failing to comply with this Court’s Order on Debtor’s Motion to

Compel Turnover. During the hearing held on August 24, 2020, counsel for the Debtors reported

that neither White nor WWG CPA LLC turned over the documents as directed, and no one

appeared on behalf of either party.

       IT IS THEREFORE ORDERED ADJUDGED and DECREED AS FOLLOWS:




Case 20-80495-CRJ11          Doc 136 Filed 08/24/20 Entered 08/24/20 16:18:26                Desc
                                    Order Page 1 of 2
       1. George Wayne White, CPA and WWG CPA LLC are hereby found in Contempt of this

           Court’s Order on Debtor’s Motion to Compel Turnover.

       2. Counsel for White and WWG CPA LLC must appear telephonically on September 14,

           2020 at 2:30 p.m. before the Honorable Clifton R. Jessup, Jr. for hearing to determine

           the nature and amount of sanctions to be imposed pursuant to 11 U.S.C. § 105(a) based

           upon their knowing, intentional, and deliberate failure to comply with an Order of this

           Court.

       3. Counsel for the Debtors are directed to immediately serve a copy of this Order upon

           George Wayne White, CPA and WWG CPA LLC.



    The hearing will be held via an AT&T call-in number. The dial-in number is 1-877-336-
    1280. When prompted, enter the access code #2749965. There is no security code, and
    please do not select any other feature. Other cases or matters may be scheduled for telephonic
    hearing at the same time. Parties should call in five minutes prior to the start of the hearing.
    Once connected, please mute your phone until your case is called. After your hearing is
    completed, please hang up to end your call. To avoid disruption, telephonic hearing
    participants are expected to call from a quiet location and are not permitted to use a "speaker"
    function or to place the call on hold (as this may cause music or other noises to play during
    the hearings of other participants). Participants are encouraged to call from a landline if
    possible.

     THIS HEARING WILL TAKE PLACE BY TELEPHONE ONLY. DO NOT
COME TO THE COURTHOUSE. PLEASE SEE THE COURT'S WEBSITE FOR
ADDITIONAL INFORMATION (www.alnb.uscourts.gov).

Dated this the 24th day of August, 2020.

                                                     /s/ Clifton R. Jessup, Jr.
                                                     Clifton R. Jessup, Jr.
                                                     United States Bankruptcy Judge




Case 20-80495-CRJ11         Doc 136 Filed 08/24/20 Entered 08/24/20 16:18:26                 Desc
                                   Order Page 2 of 2
